 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4139 
 
AN ACT 
To designate the facility of the United States Postal Service located at 7464 Highway 503 in Hickory, Mississippi, as the Sergeant Matthew L. Ingram Post Office. 
 
 
1.Sergeant Matthew L. Ingram Post Office 
(a)DesignationThe facility of the United States Postal Service located at 7464 Highway 503 in Hickory, Mississippi, shall be known and designated as the Sergeant Matthew L. Ingram Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant Matthew L. Ingram Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
